                         Case 1:20-cr-10308-MLW
2-6   5HYLVHG86'&0$            Document 23-1 Filed 12/08/20 Page 1 of 2
Criminal Case Cover Sheet                                                             U.S. District Court - District of Massachusetts

Place of Offense:                        Category No.       III                      Investigating Agency          FBI

City      Weymouth
                                                 Related Case Information:

County       Norfolk                              6XSHUVHGLQJ,QG,QI                             &DVH1R
                                                  6DPH'HIHQGDQW      X                         1HZ'HIHQGDQW
                                                  0DJLVWUDWH-XGJH&DVH1XPEHU                 20-mj-7198-JCB
                                                  6HDUFK:DUUDQW&DVH1XPEHU
                                                  55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         LAJERRAN LONG                                           -XYHQLOH                   G <HV G
                                                                                                                  ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH             "Ljay"

$GGUHVV                 &LW\ 6WDWH Malden, MA
                      1994
%LUWKGDWH <URQO\ BBBBB661          0241
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB             5DFHBBBBBBBBBBB            1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                Eric P. Christofferson                      $GGUHVV DLA Piper LLP

Bar Number               654087                                                                 33 Arch Street, 26th Floor
                                                                                                Boston, MA 02110
U.S. Attorney Information:

AUSA         Leslie A. Wright                                         %DU1XPEHULIDSSOLFDEOH          IL 6307355

Interpreter:            G <HV       ✔ 1R
                                    G                      /LVWODQJXDJHDQGRUGLDOHFW

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G                 ✔ <HV
                                                                                                                   G           1R

Matter to be SEALED:                G <HV        G✔    1R

          G:DUUDQW5HTXHVWHG                     ✔
                                                    G5HJXODU3URFHVV                          G,Q&XVWRG\

Location Status:

Arrest Date                 09/09/2020

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                     LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G6HUYLQJ6HQWHQFH           G$ZDLWLQJ7ULDO
G
✔ 2Q3UHWULDO5HOHDVH   2UGHUHGE\           Magistrate Judge Judith G. Dein       RQ        9/9/2020

Charging Document:                  G&RPSODLQW                ✔
                                                                  G,QIRUPDWLRQ                     G,QGLFWPHQW
                                                                                                                      1
Total # of Counts:                  G3HWW\                   G0LVGHPHDQRU                     ✔
                                                                                                       G)HORQ\

                                          &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     12/8/2020                        6LJQDWXUHRI$86$
                        Case 1:20-cr-10308-MLW Document 23-1 Filed 12/08/20 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 LAJERRAN LONG

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged       Count Numbers

6HW     18 U.S.C. § 1349                              Conspiracy to commit bank fraud                 1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
